—In this CPLR article 78 proceeding, the order and judgment (one paper) of the Supreme Court, New York County, entered April 25, 1979, which dismissed the petitioner’s application for review and vacatur of a determination of the respondent Waterfront Commission and denied registration as a longshoreman, reversed, on the law, without costs, and the matter remanded to the Waterfront Commission for further consideration. Petitioner’s registration as a checker was revoked by the respondent over three years ago. Grounds for revocation were conviction of a felony almost four years ago, for which the petitioner was sentenced to probation for five yars. He made restitution shortly after he was sentenced. The charge was that he had submitted false time sheets in the names of other employees and attempted to misappropriate the funds. At the time his registration was revoked, it was provided that he could not request permission to reapply until January, 1977. He has continuously sought reconsideration which has been denied. There would be no point to giving permission for reapplication if there was no possibility for new registration. Further, petitioner has sought registration as a longshoreman for physical work rather than as a checker which involves financial responsibility. No explanation has been given for the denial of each new application. If, as is possible, the commission is awaiting the completion of the five years of probation, that could be an adequate basis. In the interim, however, the petitioner cannot find other work and is given no opportunity to set a timetable which has a rational basis. Concur—Kupferman, J. P., Birns, Fein, Sandler and Lane, JJ.